HENRIOD, Justice.
This is an appeal from a judgment awarding the appellant wife a divorce on her counterclaim, included in which judgment was an order dividing property and awarding appellant $127.50 per month alimony for six month* Appellant assails the latter award as being inequitable. The judgment is affirmed with costs of appeal to respondent.
Appellant and respondent, though married about seven years, lived together about two, the respondent spending considerable time in the military service. The entire marriage was punctuated by difficulties. Appellant was awarded a house and lots in Georgia, and respondent was awarded *278a 1947 Oldsmobile. No children were born to the couple, the appellant having two grown boys by a prior marriage.
No useful purpose can be served by detailing the other facts in this case, since they are of interest to the parties only, whose intimate domestic differences need no public documentation where, as here, they are not necessary for our decision. Suffice it to say that we have examined the record carefully and find both contradicted and uncontra-dicted testimony therein, of such nature factually as to bring this case directly within principles heretofore enunciated by this court relating to affirmance where a fair preponderance of the evidence supports the trial court’s findings and decision,1 and relating to division of property in divorce actions,2 and to exclude it from the rules stated by this court relating to our power of review where manifest injustice has resulted from the unfair and arbitrary action of the trial court.
WOLFE, C. J., and WADE, McDONOUGH and CROCKETT, JJ., concur.

 Allen v. Allen, 109 Utah 99, 165 P. 2d 872; Morley v. Willden, 120 Utah 423, 235 P. 2d 500; MacDonald v. MacDonald, 120 Utah 573, 236 P. 2d 1066.


 Rackham v. Rackham, 119 Utah 593, 230 P. 2d 566.